DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 18, 20-23, 32, 34, 35, 38, 42-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0187513 (“Rabiner”) in view of U.S. Publication No. 2005/0038376 (“Zumeris”), U.S. Publication No. 2007/0244423 (“Zumeris 2”), U.S. Patent No. 6,210,393 (“Brisken ‘393”), and U.S. Modes of Sound Wave Propagation (“NDT”).
Regarding Claims 16, 34, and 35, Rabiner discloses a method of treating/removing tissue, blood clots, or liquids via a patient’s endovascular system (Abstract; Par. 33, 76) comprising the steps of:
Positioning a vibrational device (11, 36 in combination) at a treatment area within interior walls of a body lumen of the patient’s endovascular system (Par. 40) wherein the vibrational device comprises an elongated flexible shaft (36), a transmission member (15), and a lumen (38 – see Fig. 10, i.e. the space defined by the exterior walls of the shaft of the sheath) in the elongated flexible shaft, wherein the transmission member extends at least partially through the lumen of the elongated flexible shaft (see Fig. 10);
Introducing an irrigation fluid into the body lumen with the vibrational device (see Par. 73);
Propagating vibrational energy through the transmission member from a proximal transducer (88) located outside the patient (i.e. the transducer is located with a handle which thereby establishes it to be outside the patient so as to be manipulatable by the practitioner) to a distal portion of the transmission member (see Fig. 3-8);
Rabiner discloses the invention substantially as claimed except that the vibrational energy produces elliptical surface waves to propagate distal to the transmission member toward the treatment area along an interface between the 
Rabiner is silent as to the exact physical mechanism by which the ultrasonic energy propagates to the vascular wall, stenoses, and occlusive deposits found on the vascular walls. However, Brisken ‘393 discloses that in such ultrasonic intravascular catheters it is known that the ultrasonic device can propagate sonic energy through either direct contact with the target region and/or utilizing a transmission medium whereby the ultrasonic device can be “spaced-apart from the blood vessel wall” such that the energy is transmitted through a liquid medium between the interface surface and the vascular wall, whereby the liquid medium can comprise “blood” and/or “another fluid”, whereby such suitable ultrasonic conductive media include irrigation fluids such as saline, and wherein the conductive medium can also include drugs or other substances to be delivered intermurraly to the blood vessel wall (see Brief Summary – Par. 26; see also generally Fig. 6C).

Rabiner, as modified above, discloses the invention substantially as claimed except that the ultrasonic energy causes the therapeutic agent/drug to mix with the irrigant and increase permeability of the therapeutic agent passing into the treatment area. However, Brisken ‘494 discloses that projection of ultrasonic energy from such an endovascular treatment device is known to agitate (RE: mix) therapeutic liquids as well as promote absorption (RE: permeability of the tissue) of the agent. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the ultrasonic energy of the modified invention of Rabiner at sufficient properties so as to induce mixing of the therapeutic media (i.e. the conductive irrigant and the therapeutic drug) and absorption/permeability, as disclosed by Brisken ‘494, to thereby ensure that the medicament is suitably dispersed and absorbed by the target biological materials.
 energy generating device (i.e. the transducer/handle 88) and configured to deliver vibrational energy to the distal end of the transmission member (see generally Fig. 3-8).
Regarding Claims 20 and 45, Rabiner discloses a tip is positioned on the distal end of the vibrational device so that, when the vibrational device is positioned proximate to the treatment site within the body lumen, the tip extends distal to the treatment site while the transmission member remains proximal to the treatment site (see Fig. 3-8 and 10, Rabiner; see also Fig. 6D, Brisken) whereby the “treatment site” is understood to comprise a part of the vasculature located proximal to the distal tip of the transmission member).
Regarding Claim 21, Rabiner discloses that the tip is formed of the same material as the transmission member (see Fig. 10 – whereby the tip and the ultrasonic transmission member are monolithic and unitarily formed of the same material).
Regarding Claim 22, Rabiner provides for the tip to be attached to the distal end of the transmission member (see Fig. 10).
Regarding Claim 23, Rabiner discloses the vibrational energy transmission member is partially positioned outside the flexible shaft (see Fig. 10).
Regarding Claim 32, Rabiner recites that the vibrational energy is used in a treatment area that includes blood clots/tissues/liquids, whereby it must be understood that treatment occurs sometime before, during, or after any possible removal of such 
Regarding Claim 38, Rabiner provides for the ultrasonic energy to be propagated in a modulated mode (see Par. 66 and 49) as it pertains to the modulation of frequency and power of the ultrasonic energy.
Regarding Claim 42-44, in the instant case the prior art does not explicitly recognize the mechanism of action by which increased absorption/permeability of the biological material/vascular tissue (as indicated by Brisken) occurs. In the instant case Examiner submits that such a mechanism of action is a physiological response, by the patients body, to a device conforming to the invention of Claim 35, whereby a previously known invention (i.e. use of ultrasound to improve uptake of drugs) does not become patenable upon the discovery of a new property/identification of the mechanism of action, see In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Circ. 2004).
Furthermore, it must be presumed, based on the instant disclosure (which attributes these physiological effects without consideration of the type of ultrasound only the power and frequency - specially see also the priority documents, e.g. 12/807,129 which attribute such physiological properties without any reference to “surface waves”), that the resultant physiological effects of the ultrasound application flow naturally from the disclosed fundamental characteristics of the ultrasound e.g. frequency and power. Rabiner recites applying ultrasound energy within the frequency and power ranges disclosed by Applicant. Specifically Rabiner suggests that ultrasound .
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0187513 (“Rabiner”) in view of U.S. Publication No. 2005/0038376 (“Zumeris”), U.S. Publication No. 2007/0244423 (“Zumeris 2”), U.S. Patent No. 6,210,393 (“Brisken ‘393”), and U.S. Patent No. 5,725,494 (“Brisken ‘494”), as evidenced by Modes of Sound Wave Propagation (“NDT”) as applied above, and further in view of U.S. Patent No. 5,971,949 (“Levin”)
Regarding Claim 19, Rabiner, as modified above, discloses the invention substantially as claimed except for explicitly disclosing a radiopaque marker positioned on the distal end of the transmission member. However, such markers are notoriously well-known. For example, Levin discloses a related endoluminal device (100) wherein the distal end of the transmission member is provided with a radiopaque marker such as .
Claim(s) 36, 37, 39, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0187513 (“Rabiner”) in view of U.S. Publication No. 2005/0038376 (“Zumeris”), U.S. Publication No. 2007/0244423 (“Zumeris 2”), U.S. Patent No. 6,210,393 (“Brisken ‘393”), and U.S. Patent No. 5,725,494 (“Brisken ‘494”), as evidenced by Modes of Sound Wave Propagation (“NDT”) as applied above, and further in view of U.S. Publication No. 2004/0138570 (“Nita”).
Regarding Claims 36, 37, 39, and 40, Rabiner, as modified above, discloses the invention substantially as claimed except that the ultrasonic energy is delivered in pulsed and/or continuous modes. However, Nita describes that in such endoluminal ultrasonic devices used to treat such biological conditions of the vasculature shared by Rabiner that ultrasound can be delivered in continuous and/or pulsed modes (See Par. 14). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the ultrasonic energy of Rabiner in various combinations of pulsed and continuous modes, as disclosed by Nita, in order to ensure that the proper amount of ultrasonic energy is delivered to the biological material to .
Claim(s) 43 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0187513 (“Rabiner”) in view of U.S. Publication No. 2005/0038376 (“Zumeris”), U.S. Publication No. 2007/0244423 (“Zumeris 2”), U.S. Patent No. 6,210,393 (“Brisken ‘393”), and U.S. Patent No. 5,725,494 (“Brisken ‘494”), as evidenced by Modes of Sound Wave Propagation (“NDT”) as applied above, and further in view of U.S. Patent No. 5,362,309 (“Carter”).
Regarding Claims 43 and 44, Rabiner, as modified, fails to explicitly discuss the mechanism of action by which the ultrasonic energy mechanically affects enhanced penetration/permeability of the agent into the endovascular walls. However, a previously known invention (i.e. use of ultrasound to improve uptake of endovascular drugs) does not become patentable upon the discovery of a new property/identification of the mechanism of action, see In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
For example, Carter discloses that intravascular ultrasound serves to create cavitation which results in microindentation of the treatment area via vibration and shock to assist in diffusion and penetration of the medicament (see Abstract; Brief Summary, Par. 4) and produce a phonophoretic/sonophoretic effect (Brief Summary, Par. 11).
.
Claim(s) 42 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0187513 (“Rabiner”) in view of U.S. Publication No. 2005/0038376 (“Zumeris”), U.S. Publication No. 2007/0244423 (“Zumeris 2”), U.S. Patent No. 6,210,393 (“Brisken ‘393”), and U.S. Patent No. 5,725,494 (“Brisken ‘494”), as evidenced by Modes of Sound Wave Propagation (“NDT”) as applied above, and further in view of U.S. Patent No. 7,774,933 (“Wilson”).
Regarding Claims 42 and 43, Rabiner, as modified above, fails to explicitly discuss the mechanism of action by which the ultrasonic energy mechanically affects enhanced penetration/permeability of the agent into the endovascular walls. However, a previously known invention (Le. use of ultrasound to improve uptake of endovascular drugs) does not become patentable upon the discovery of a new property/identification of the mechanism of action, see In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
For example, Wilson discloses that the propagation of ultrasonic vibrational energy to the vasculature can enhance the therapeutic effects of drugs by promoting intra-cellular activation of cells within the patient’s endovascular system and .

Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive are moot in view of the new ground(s) of rejection.
Applicant argues that “no reference contemplates the propagation of surface waves along an interface between an irrigation fluid and the body lumen… to increase the permeability of a therapeutic agent… by causing the therapeutic agent to mix with the irrigation fluid”. However, this is not persuasive. As detailed above, the prior art, see Zumeris and Zumeris 2, establishers that elliptical surface waves are suitable types of ultrasonic energy recognized to be useful for endovascular treatment of the same type to be provided by Rabiner. The Brisken references both collectively determine that it is known to utilize an irrigant (with a drug provided therein) to serve as a conductive media for transferring ultrasonic energy to the vascular wall, whereby based on the inherent properties of ultrasonic energy (and surface waves) it will be understood that via such propagation of the ultrasonic energy of the modified invention of Rabiner the waves will propagate along the liquid/vascular wall interface. The the second Brisken reference .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/23/2021